UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-6876



MILFORD JUNIOR MASON,

                                              Plaintiff - Appellant,

          versus


HAGERSTOWN POLICE DEPARTMENT; PAUL S. HOOVER,
Detective,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-96-
4047-L)


Submitted:   December 17, 1998            Decided:   January 15, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Milford Junior Mason, Appellant Pro Se. Kevin Bock Karpinski,
ALLEN, JOHNSON, ALEXANDER & KARP, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Milford Junior Mason, a Maryland inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

1998) complaint under 28 U.S.C.A. § 1915A (West Supp. 1998).     We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.    See Mason v. Hagerstown

Police Dep’t, No. CA-96-4047-L (D. Md. May 20, 1997).*   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




     *
      Although the district court’s judgment or order is marked as
“filed” on May 19, 1997, the district court’s records show that it
was entered on the docket sheet on May 20, 1997.

     Pursuant to Rules 58 and 79(a) of the Federal Rules of Civil
Procedure, it is the date that the judgment or order was entered on
the docket sheet that we take as the effective date of the district
court’s decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                 2